ON MOTION EOR REHEARING.
Pottle, J.
Counsel for the plaintiff in error insists that this court misapprehended the evidence, and that the jury were not warranted in finding that persons other than the plaintiff were permitted by the conductor to smoke in the car. Apparently the preponderance of the evidence is with the defendant, but, under the law, this court has no power to pass upon disputed, questions of fact. From its organization until the present time it has consistently held that if there is any evidence, no matter how slight, to authorize the verdict, this court can not interfere, unless some material error of law was committed. It is true that in the present case some of the witnesses introduced by the plaintiff himself did not corroborate his version of the transaction; but this was solely a question for the jury. The plaintiff testified that other persons were permitted by the conductor to smoke, and, under his testimony as a whole, the inference was warranted that the conductor was not attempting to enforce a regulation of the company impartially, but was imposing an unwarranted restriction upon the plaintiff alone. This may not be the truth, but the jury by their verdict say that it is, and this issue of fact is thus foreclosed so far as this court is concerned. This conflict in the testimony clearly distinguishes the case from that of Central of Georgia Ry. Co. v. Motes, 117 Ga. 923 (43 S. E. 990, 62 L. R. A. 507, 97 Am. St. R. 223), relied on by counsel for the plaintiff in error. Rehearing denied.